DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2016/0320115), hereinafter referred to as Ji, in view of Kim et al. (US 2014/0182315), hereinafter referred to as Kim, and Wait et al. (US 2015/0096310), hereinafter referred to as Wait, and in further view of Lee (US 9,293,892), hereinafter referred to as Lee’892.

Regarding claim 1, Ji teaches a control method of a refrigerator (refrigerator, paragraph 0020) that includes an ice tray (Fig. 2, 102) configured to receive water and to generate ice pieces, a motor (motor which turns ejector 104, see paragraph 0069) configured to rotate in a first direction (counterclockwise in Fig. 2, see paragraph 0074), an ejector (Fig. 2, 102) that includes a rotary shaft (Fig. 2, 104-1) connected to the motor and configured to rotate the ice pieces in the ice tray to discharge the ice pieces from the ice tray, and a protrusion pin (Fig. 2, 104-2) that protrudes in a radial direction (radial direction from 104-1 in Fig. 2) of the rotary shaft and that is configured to contact the ice , “Here, the 
controller checks a home position of the ejector 104 through a position sensor (not shown) and then calculates the number of accumulated pulse signals input from the ice discharging motor, thereby checking a current position of the ejector 104, that is, a rotation position of the ejector pin 104-2.”) that is configured to detect a rotation position (“rotation position”; see paragraph 0074) of the ejector, a second sensor (ice level sensor 125) configured to (125 is an ice level sensor for detecting ice in the ice bank 200) detect a level of the ice pieces received in the ice bank, and a heater (Fig. 2, 106) configured to supplying heat to the ice tray (see paragraph 0078, “the ice amount sensing apparatus 125 connected to the ejector 104 may check whether the ice storage container 200 is full of ice”), a controller (controller which controls the whole operation of the ice maker, paragraph 0072, “The control box may include a controller (not shown) which controls 
the whole operation of the ice maker 100.”) providing the control method comprising:
	Sensing, using the second sensor (see paragraph 0078), whether the level of the ice pieces received in the ice bank exceeds a set height (“full of ice”, referring to the height of the ice in the ice bank, paragraph 0078)
Sensing, using the first sensor (position sensor of ejector 104, paragraph 0074), whether the ejector is rotated to a first setup position (home position, paragraph 0074);
based on the ejector being rotated to the first setup position, turning on the heater (while the ejector is in the home position discussed in paragraph 0074 and the ice tray reaches a preset ice making temperature; paragraph 0073, “In detail, the controller may operate the heater 106 when the ice tray 102 reaches a preset ice making temperature”) and
based on the ejector continuing to rotate from the first setup position, determining
whether the ejector is rotated to a second setup position (position in which the ejector passes over the heater; see paragraph 0074, “The controller may turn the heater 106 off when a position of the ejector 104 passes over the heater 106”); and
based on a determination that the ejector is rotated to the second setup position, turning off the heater (see paragraph 0074) in a state (when the heater is turned off, the ejector continues to eject the ice; see Fig. 6A by example) in which the ejector continues to rotate from the second setup position;
wherein the first sensor is configured to detect one of the first setup position or the second setup position (using the position sensor of ejector 104; see paragraph 0074).

Ji does not teach wherein the motor is configured to rotate in a second direction opposite the first direction.

Kim teaches an ice maker (Fig. 3) including a controller (main controller, paragraph 0019) which controls a motor (brushless DC motor 1510) that rotates an ejector (120) in a first direction (counter-clockwise) and a second direction (clockwise) wherein using a brushless DC motor allows for the motor to be smaller, thereby allowing for the ice tray to be made larger, wherein the ejector can eject ice in the first direction and go back to a home position in the second position without needing to rotate 360 degrees or use a 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the motor taught by Ji with the brushless DC motor which moves in a clockwise and counter-clockwise direction as taught by Kim in order to provide the similar and predictable result of using a smaller motor to increase space within the ice maker and allow for the ice making tray to be larger while still providing rotation of the ejector to eject the ice and return back to a home position without needing to rotate 360 degrees.

Ji does not teach wherein the first sensor includes a rotation member and a cam, the cam having a plurality of grooves, wherein the first sensor configured to detect one of the first setup position or the second setup position is based on the rotation member being inserted into one of the plurality of grooves of the cam.

Lee’892 teaches an ice maker (Fig. 4) for a refrigerator which includes an ice tray (100), ice bank (ice storage unit, column 4, line 45, “An ice storage unit (not shown) for preserving the made ice pieces…”), an ejector (comprising 110 and 111), wherein a first sensor (comprising first magnet 431 and first Hall element 451; see column 6, lines 20-23, “First, if the first magnet 431 contacts the first Hall element 451, an initial position of the ice separating lever 110 is detected and ice making begins”) is configured to detect a rotation position (when magnet 431 is detected or not detected by first Hall element 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first sensor of Ji, as modified, to include a rotation member and a cam having a plurality of grooves, in order to provide the predictable result of communicating with the second sensor, which detects the ice level in the ice bank, to stop ice making (Lee’892, see column 5, lines 65-67, “If the contact of the second magnet 441 and the second Hall element 452 is separated by the full state lever 443 while the first magnet 431 and the first Hall element 451, it is determine that the ice pieces are in a full state and ice making is stopped”), thereby preventing ice from being ejected from the tray to the ice bank, when the second sensor detects the ice bank is full, as taught by Lee (Lee’892 column 6, lines 33-39, “Thereafter, if the rotary cam 432 pushes the rod 442 of the cantilever 440 to a lower side, the contact of the second magnet and the second Hall element 452 is separated and thus the electric power of the ice separating heat 300 is interrupted”)




Wait teaches an ice maker (Fig. 3, 160) in which an ice making compartment fan (176) is used to cool the ice maker and wherein the operation of the ice making compartment fan is stopped when in a state in which ice is being harvested (recover mode, see paragraph 0046, “In the recover mode, controller 190 operates or turns on heater 180.  Motor 174 and fan 176 are deactivated or turned off in the recover mode, e.g., such that ice making assembly 160 is not generating or producing ice nuggets.”).

Reasonably, when the ejector taught by Ji starts to move and the heater is turned on, is considered to be synonymous with an ice harvesting operation occurring. In view of Wait, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined the ice maker taught by Ji, as modified, with an ice making fan as taught by Wait in order to provide the predictable result of decreasing the amount of time for which it takes for ice to form in the tray due to the cold air movement around the tray increasing convective heat transfer between the air within the ice maker and the water being made to ice.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have stopped the ice making fan when the ice is to be harvested, meaning when the ejector rotates from the first position to harvest the ice and the heater is activated, thereby increasing the 

Regarding claim 2, Ji, as modified, teaches control method of the refrigerator according to claim 1, however does not teach wherein turning off the heater comprises turning off the heater and operating the ice making compartment fan.

Wait teaches everything discussed in claim 1 and further teaches in paragraph 0047 that in an ice making mode, controller 190 operates fan 176 while heater 180 is deactivated or turned off such that ice can be produced (see paragraph 0047, “In the make ice mode, controller 190 operates or turns on motor 174 and fan 176.  Heater 180 is deactivated or turned off in the make ice mode, e.g., such that ice making assembly 160 generates or produces ice nuggets.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ji, as modified, to turn off the heater and operate the ice making compartment fan as taught by Wait in order to provide the predictable result of efficiency making ice since the fan will speed up the cooling of the ice tray and the heaters being off will allow the ice tray to cool.

Regarding claim 4, Ji, as modified, teaches the control method of the refrigerator according to claim 1, Ji further teaching sensing, with a sensor (Fig. 10, comprising 583), whether a level of the ice pieces (see ice pieces in 200 in Fig. 4) received in an ice “an ice amount sensing apparatus which senses whether the ice storage container is full of ice”).

Regarding claim 5, Ji, as modified, teaches the control method of the refrigerator according to claim 4, wherein sensing whether the ejector is rotated to the first setup position comprises sensing whether the ejector is rotated to the first setup position in a state (ejector is rotating counter-clockwise when ejecting of the ice starts) in which the ejector rotates in the first direction, turning on the heater (heater is on while ejector rotates in the first direction until the ejector reaches the heater, as discussed in paragraph 0074) and stopping operation of the ice making compartment fan comprises turning on the heater and stopping operation of the ice making compartment fan in a state (an ice ejecting state) in which the ejector rotates in the first direction,
determining whether the ejector is rotated to the second setup position comprises
determining whether the ejector is rotated to the second setup position (when the ejector passes heater 106 and described in paragraph 0074,“The controller may turn the heater 106 off when a position of the ejector 104 passes over the heater 106”) in a state (rotation of ejector in a counter-clockwise position when passing over the heater 106) in which the ejector rotates in the first direction, turning off the heater comprises turning off the heater in a state (an off state when the ejector passes over the heater 106 as discussed in paragraph 0073-0074) in which the ejector rotates in the first direction, and
wherein sensing whether the level of the ice pieces in the ice bank exceeds the set height comprises sensing whether the level of the ice pieces in the ice bank exceeds 


Regarding claim 9, Ji teaches, as modified, teaches the control method of the refrigerator according to claim 1, wherein sensing whether the ejector is rotated to the first setup position comprises sensing (using a position sensor, see paragraphs 0073-0074) whether the ejector is rotated to the first setup position in a state (when the ejector is moving in the first direction and is not in the first setup position the position sensor mentioned in paragraph 0074 is input to the controller) in which the ejector rotates in the first direction ,
turning on the heater and stopping operation of the ice making compartment fan comprise turning on the heater (when an ice harvesting operation is started) and stopping operation of the ice making compartment fan in a state in which the ejector rotates in the first direction (since rotation of the ejector in the first direction occurs during an ice harvesting operation, wherein during the ice harvesting operation, the fan is off), determining whether the ejector is rotated to the second setup position comprises
determining (using the position sensor disclosed in paragraph 0074) whether the ejector is rotated to the second setup position in a state (the state in which the ejector is detected to be moved to the second setup position which is when the ejector is passing over the heater 106) in which the ejector rotates in the first direction, and
turning off the heater comprises turning off the heater in a state (the state in which the ejector is rotating in the first direction and detected by the position sensor that 

Regarding claim 10, Ji, as modified, teaches the control method of the refrigerator according to claim 9, further comprising: switching a rotation direction (from counter clockwise to clockwise) of the ejector to the second direction; and based on switching the rotation direction of the ejector, sensing whether a level of the ice pieces (using ice level detector 125 in Fig. 2) received in an ice bank (200 shown in Fig. 4) of the refrigerator exceeds a set height (height of ice which indicates the ice bank is full).

Regarding claim 11, Ji teaches a refrigerator (refrigerator, paragraph 0020) comprising:
an ice tray (Fig. 2, 102) configured to receive water and to generate ice pieces (within 102);
a motor (motor which turns ejector 104, see paragraph 0069) configured to rotate in a first direction (counter-clockwise in Fig. 2, see paragraph 0074);
an ejector (Fig. 2, 102) comprising a rotary shaft (Fig. 2, 104-1) connected to the motor and configured to rotate the ice pieces in the ice tray to discharge the ice pieces from the ice tray, and a protrusion pin (Fig. 2, 104-2) that protrudes in a radial direction (radial direction from 104-1 in Fig. 2) of the rotary shaft and that is configured to contact the ice pieces;
an ice bank (Fig. 5, 200) configured to receive the ice pieces discharged from the ice tray;
a heater (Fig. 2, 106) configured to supply heat to the ice tray; and
, “Here, the controller checks a home position of the ejector 104 through a position sensor (not shown) and then calculates the number of accumulated pulse signals input from the ice discharging motor, thereby checking a current position of the ejector 104, that is, a rotation position of the ejector pin 104-2.”) that is configured to detect a rotation position (rotation position paragraph 0074) of the ejector;
a second sensor (Fig. 2, 125) configured to (125 is an ice level sensor for detecting ice in the ice bank 200) detect a level of the ice pieces received in the ice banks; and
a controller (controller which controls the whole operation of the ice maker, paragraph 0072) configured to:
turn on the heater and turn off the heater based on a rotation position (when ejector is rotated from the home position, paragraph 0074; while the ejector is in the home position discussed in paragraph 0074 and the ice tray reaches a preset ice making temperature indicating ice making has been complete and ready to harvest; paragraph 0073, “In detail, the controller may operate the heater 106 when the ice tray 102 reaches a preset ice making temperature”), and turn on the heater based on the ejector being rotated to a first setup position (paragraph 0074, position when ejector is leaving the home position to eject ice);
sense, using the second sensor (see paragraph 0078, “the ice amount sensing apparatus 125 connected to the ejector 104 may check whether the ice storage container 200 is full of ice”), whether the level of the ice pieces received in the ice bank exceeds a set height (height when the ice bank is full),

turn off the heater (see paragraph 0074, “The controller may turn the heater 106 off when a position of the ejector 104 passes over the heater 106”) based on the ejector being rotated to a second setup position (when ejector 104 passes over the heater as discussed in paragraph 0074), wherein the first sensor is configured to detect one of the first setup position or the second setup position (since the first sensor, as discussed in paragraph 0074, along with the controller, can detect multiple positions of the ejector such as the home position and when the ejector passes over the heater.

Ji does not teach wherein the motor is configured to rotate in a second direction opposite the first direction.

Kim teaches an ice maker (Fig. 3) including a controller (main controller, paragraph 0019) which controls a motor (brushless DC motor 1510) that rotates an ejector (120) in a first direction (counter-clockwise) and a second direction (clockwise) wherein using a brushless DC motor allows for the motor to be smaller, thereby allowing for the ice tray to be made larger, wherein the ejector can eject ice in the first direction and go back to a home position in the second position without needing to rotate 360 degrees or use a set of complex connection structure of gears and cams for rotating clockwise and counter-clockwise (see paragraphs 0088-0090).



Ji does not teach wherein the first sensor includes a rotation member and a cam, the cam having a plurality of grooves, wherein the first sensor configured to detect one of the first setup position or the second setup position is based on the rotation member being inserted into one of the plurality of grooves of the cam.

Lee’892 teaches an ice maker (Fig. 4) for a refrigerator which includes an ice tray (100), ice bank (ice storage unit, column 4, line 45, “An ice storage unit (not shown) for preserving the made ice pieces…”), an ejector (comprising 110 and 111), wherein a first sensor (comprising first magnet 431 and first Hall element 451; see column 6, lines 20-23, “First, if the first magnet 431 contacts the first Hall element 451, an initial position of the ice separating lever 110 is detected and ice making begins”) is configured to detect a rotation position (when magnet 431 is detected or not detected by first Hall element 451) of the ejector and includes a rotation member (Fig. 5, comprising 440 and 442) and a cam (Fig. 5, 432), the cam having a plurality of grooves (Fig. 8, between 432a and 432b is one groove and a second groove is between 432c and 432d).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first sensor of Ji, as modified, to include a rotation member and a cam having a plurality of grooves, in order to provide the predictable result of communicating with the second sensor, which detects the ice level in the ice bank, to stop ice making (Lee’892, see column 5, lines 65-67, “If the contact of the second magnet 441 and the second Hall element 452 is separated by the full state lever 443 while the first magnet 431 and the first Hall element 451, it is determine that the ice pieces are in a full state and ice making is stopped”), thereby preventing ice from being ejected from the tray to the ice bank, when the second sensor detects the ice bank is full, as taught by Lee (Lee’892 column 6, lines 33-39, “Thereafter, if the rotary cam 432 pushes the rod 442 of the cantilever 440 to a lower side, the contact of the second magnet and the second Hall element 452 is separated and thus the electric power of the ice separating heat 300 is interrupted”)

Ji does not teach an ice making compartment fan configured to supply cool air to the ice tray or stopping operation of the ice making compartment fan based on the ejector being rotated to a first setup position.

Wait teaches an ice maker (Fig. 3, 160) in which an ice making compartment fan (176) is used to cool the ice maker and wherein the operation of the ice making compartment fan is stopped when in a state in which ice is being harvested (recover mode, see paragraph 0046, “In the recover mode, controller 190 operates or turns on heater 180.  Motor 174 and fan 176 are deactivated or turned off in the recover mode, e.g., such that ice making assembly 160 is not generating or producing ice nuggets.”).

Reasonably, when the ejector taught by Ji starts to move and the heater is turned on, is considered to be synonymous with an ice harvesting operation occurring. In view of Wait, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined the ice maker taught by Ji, as modified, with an ice making fan as taught by Wait in order to provide the predictable result of decreasing the amount of time for which it takes for ice to form in the tray due to the cold air movement around the tray increasing convective heat transfer between the air within the ice maker and the water being made to ice.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have stopped the ice making fan when the ice is to be harvested, meaning when the ejector rotates from the first position to harvest the ice and the heater is activated, thereby increasing the efficiency of the refrigerator such that the heater can operate to heat the ice tray quicker than with the fan blowing cold air on to the tray, counteracting the heating of the tray.

Regarding claim 12, Ji, as modified, teaches the refrigerator according to claim 11, wherein the controller is further configured to turn off the heater based on the ejector being rotated to a second setup position (position in which the ejector passes over the heater; see paragraph 0074, “The controller may turn the heater 106 off when a position of the ejector 104 passes over the heater 106”).

Regarding claim 13, Ji, as modified, teaches the refrigerator according to claim 11, wherein the controller is further configured to (capable of performing) operate the ice making compartment fan (as discussed in claim 11, in view of Wait) based on a lapse of time (lapse of time from when heater turns off to when the ice making fan starts to run) after turning off the heater.

Regarding claim 14, Ji, as modified, teaches the refrigerator according to claim 11, wherein the controller is further configured to (capable of performing the operation since the controller can turn on and off the heater as well as turn on and off the fan, thereby being able to meet the function) turn off the heater based on operating the ice making compartment fan (since the ice making compartment fan operates during an ice making mode which the heater does not).
.
Regarding claim 15, Ji, as modified, teaches the refrigerator according to claim 11, wherein the controller is further configured to: switch a rotation direction of the ejector (as taught by Kim in claim 11; and based on switching the rotation direction of the ejector, sense whether a level of the ice pieces (Ji, Fig. 4, ice level sensor 125) received in an ice bank (Ji, Fig. 4, 200) exceeds a set height (height at which level sensor 125 senses the ice bank is full) since Ji as modified teaches all of the structure which is capable of performing the functions.


turn on the heater and turn off the heater (the heater turns on when the ejector is leaving the home position discussed in paragraph 0074 in the counter-clockwise position/first direction; the heater turns off when the ejector passes heater 106 in the counter-clockwise position/first position) in a state (movement of the ejector counter-clockwise) in which the ejector rotates in the first direction, and turn on the heater (the controller is configured to turn on the heater when the ejector is ejecting ice) and stop operation of the ice making compartment fan (the controller is capable of turning off the ice compartment fan when in an ice ejecting operation as discussed in claim 11 thereby meeting the structure capable of performing the function) in a state (ejector is ejecting ice) in which the ejector rotates in the first direction.

Regarding claim 17, Ji, as modified, teaches the refrigerator according to claim 16, wherein the controller is further configured to, in a state (ice ejecting is complete and the ejector is returning to the home position discussed in paragraph 0074) in which the ejector rotates in the second direction, sense whether a level (Fig. 4, using ice level sensor 125) of the ice pieces received in an ice bank (Fig. 4, ice bank 200) exceeds a set height (height at which indicates the ice bank is full) since Ji, as modified teaches all of the structure claimed which is capable of performing the functions within the claim.


based on the ejector continuing to rotate from the first setup position, determine whether the ejector is rotated to a second setup position (when ejector passes heater 120a; see paragraph 0074) ; and 
based on a determination that the ejector is rotated to the second setup position, turn off the heater (see paragraph 0074) in a state (when the ejector is ejecting ice) in which the ejector continues to rotate from the second setup position (when the ejector rotates past the heater to fully eject the ice).

Regarding claim 19, Ji, as modified, teaches the refrigerator according to claim 11, wherein the controller is further configured to (capable of performing the function since all of the structure is met) turn off the heater (see paragraph 0074, “The controller may turn the heater 106 off when a position of the ejector 104 passes over the heater 106”) and operate the ice making compartment fan simultaneously (capable of operating the ice making compartment fan simultaneously since the controller of modified Ji is capable of controlling both the heater and the fan to be off and/or on).

Regarding claim 21, Ji, as modified, teaches the method of the refrigerator according to claim 1, however not yet taught is wherein the plurality of grooves comprise a first groove and a second groove that are recessed from an outer circumferential surface of the cam, and wherein the first sensor is configured to detect the first setup position and 

Lee’892 teaches everything discussed in claim 1, from which claim 21 depends, and wherein the plurality of grooves comprise a first groove (Fig. 8, groove between 432a and 432b) and a second groove (Fig. 8, groove between 432c and 432d) that are recessed from an outer circumferential surface (Fig. 8, circumferential surface at r2/r3) of the cam, and wherein the first sensor is configured to detect (capable of detecting the position of the ejector when the cam is rotating) the first setup position and the second setup position based on the rotation member being inserted into the first groove and the second groove of the cam, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ji, as modified, in view of Lee’892, such that the cam include a first and second groove whereby the position (first and second setup position) can be detected when the rotation member is within the first and second grooves in order to provide the predictable result of simultaneously knowing the position of the ejector as well as whether the ice bank is full or not.

Regarding claim 22, Ji, as modified, teaches refrigerator according to claim 11, however not yet taught is wherein the plurality of grooves comprise a first groove and a second groove that are recessed from an outer circumferential surface of the cam, and wherein the first sensor is configured to detect the first setup position and the second setup 

Lee’892 teaches everything discussed in claim 1, from which claim 21 depends, and wherein the plurality of grooves comprise a first groove (Fig. 8, groove between 432a and 432b) and a second groove (Fig. 8, groove between 432c and 432d) that are recessed from an outer circumferential surface (Fig. 8, circumferential surface at r2/r3) of the cam, and wherein the first sensor is configured to detect (capable of detecting the position of the ejector when the cam is rotating) the first setup position and the second setup position based on the rotation member being inserted into the first groove and the second groove of the cam, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ji, as modified, in view of Lee’892, such that the cam include a first and second groove whereby the position (first and second setup position) can be detected when the rotation member is within the first and second grooves in order to provide the predictable result of simultaneously knowing the position of the ejector as well as whether the ice bank is full or not.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2016/0320115), Kim et al. (US 2014/0182315), Wait et al. (US 2015/0096310),  and Lee (US 9,273,892) as applied to claim 11, in further view of Lee (US 2011/0023510)



Lee ‘510 teaches an ice maker (Fig. 7) including an ejector shaft 173 which extends in a direction parallel to the shaft 183 of motor 181 which rotates the ejector shaft through a series of gears (see Fig. 7), wherein through the configuration of shaft orientation of the motor and gear train can be positioned to safe space in a width direction of the ice maker (width direction of ice maker in Fig. 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ji, as modified, such that a shaft of the motor which rotates the ejector shaft is parallel thereto, providing the predictable result of allowing for the motor to be positioned in a location to have a gear train which allows for minimizing space of the ice maker in a width direction as taught by Lee’510.

Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 is objected to for being dependent on claim 6.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, Ji, as modified, teaches the control method of the refrigerator according to claim 2, however does not teach “wherein turning off the heater and operating the ice making compartment fan comprise turning of the heater and operating the ice making compartment fan simultaneously”.  None of the prior art of reference teach turning off the heater and operating the compartment fan simultaneously thereby providing no motivation to meet the limitation.

Regarding claim 6, Ji, as modified, teaches the control method of the refrigerator according to claim 1, further comprising:
starting operation of the ice making compartment fan based on a lapse of time after turning on the heater (the fan is not operating during an ice harvest operating; the heater starts when the ice harvest operation starts and stops before the ice harvest operation is over (see paragraph 0073-0074), therefore the time lapsed between when the heater is turned off, the ice harvest operation is complete, and a new ice making operation starts wherein the fan is started) and stopping operation of an ice making compartment fan based on the ejector being rotated to the first setup position (since the fan is turned off during an ice harvest operation and the movement of the ejector in the first direction happens when the ice harvest operation occurs).
In the recover mode, controller 190 operates or turns on heater 180.  Motor 174 and fan 176 are deactivated or turned off in the recover mode, e.g., such that ice making assembly 160 is not generating or producing ice nuggets.”).

Regarding claim 8, Ji, as modified, teaches the control method of the refrigerator according to claim 1, however does not teach “starting operation of the ice making compartment fan in a state in which the ejector rotates from the first setup position to the second setup position.” and therefore overcomes closest the prior art of record, Wait, who teaches in paragraph 0046 that the fan is stopped when the ice is being harvested, which is opposite of what Wait teaches.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2021 , with respect to the rejection(s) of /claim(s) 1, 2, 4, 5, and 9-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the r/ejection has been withdrawn.  However, upon further “An ice storage unit (not shown) for preserving the made ice pieces…”), an ejector (comprising 110 and 111), wherein a first sensor (comprising first magnet 431 and first Hall element 451; see column 6, lines 20-23, “First, if the first magnet 431 contacts the first Hall element 451, an initial position of the ice separating lever 110 is detected and ice making begins”) is configured to detect a rotation position (when magnet 431 is detected or not detected by first Hall element 451) of the ejector and includes a rotation member (Fig. 5, comprising 440 and 442) and a cam (Fig. 5, 432), the cam having a plurality of grooves (Fig. 8, between 432a and 432b is one groove and a second groove is between 432c and 432d).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763